Citation Nr: 0604062	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-21 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for defective hearing in 
the right ear.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to August 
1992.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in September 2002, that denied, among other things, 
service connection for right ear hearing loss.  In October 
2003 the veteran appeared and gave testimony at a hearing 
before a hearing officer at the RO.  In May 2005, the Board 
of Veterans' Appeals (Board) remanded the issue currently on 
appeal to the RO for further development.  The issue is now 
before the Board for further appellate consideration.


FINDING OF FACT

The veteran's hearing loss in the right ear preexisted 
service and clearly and unmistakably was not aggravated by 
service.  


CONCLUSIONS OF LAW

1. Right ear hearing loss clearly and unmistakably preexisted 
and was not aggravated by service, and the presumption of 
soundness at entry is rebutted. 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304 (2005).

2. Right ear hearing loss was not aggravated during service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2005); VAOPGCPREC 3-03 (July 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well-
grounded claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005). The VCAA notice requirements are contained in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in December 2003, the VA informed the 
appellant of evidence needed to substantiate her current 
claim. This letter together with information in the statement 
of the case and supplemental statements of the case told her 
what the evidence needed to show to prevail on the merits of 
the issues. The letter informed her of what evidence she was 
responsible for obtaining and what evidence VA would 
undertake to obtain. The letter specifically told her to send 
copies of any relevant evidence in her possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the VCAA notice regarding the appellant's claim 
was sent to the veteran after the initial rating action 
currently being appealed. However, more recently the Court 
has held that the lack of VCAA notice prior to initial 
adjudication of the claim is adequately remedied by providing 
such notice thereafter, as was done in this case.

The Board also notes that the record appears to be complete 
in regard to the issues that are the subject of the Board 
decision below. The veteran has been afforded a recent VA 
examination of her right ear hearing that provided further 
relevant evidence and a medical opinion on the main questions 
relevant to her current claim. Therefore, the Board will now 
adjudicate this issue based on the evidence currently of 
record.  

I.  Factual Basis

Review of the veteran's service medical records shows that 
her right ear hearing loss was noted on her entrance 
examination in December 1985. On the audiological evaluation 
conducted, pure tone thresholds, in decibels, were as 
follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 35, 30, 25, 20, 20; LEFT 5, 10, 
10, 5, 5.

The veteran continued to have a right ear hearing loss, which 
was again noted in June 1992, shortly before separation. On 
that audiological evaluation, pure tone thresholds, in 
decibels, were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 40, 40, 20, 20, 20; LEFT 0, 5, 
0, 5, 0.

Post service audiometry examinations showed a mild to 
moderate conductive hearing loss in the right ear believed to 
be due to otosclerosis.  The veteran was noted to give a 
history of noise exposure in military service.  After a VA 
audiological evaluation in October 2005 conducted with a 
review of the claims folder by the examiner, it was concluded 
that the veteran's right ear hearing loss clearly and 
unmistakably was not aggravated during service based on her 
audiometric tests conducted prior to enlistment and discharge 
from service.  It was noted that her right ear hearing had 
gotten slightly worse over the years since military service 
and it was further noted that her left ear had normal 
hearing.  The examiner said that this indicated that 
inservice noise exposure was unrelated to the veteran's 
present hearing problems.  

II.	Legal Analysis.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110. Service 
connection for high frequency neurosensory hearing loss may 
be granted on a presumptive basis if it manifests to a 
compensable degree within one year following discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. Service connection may be granted for disability 
diagnosed after service if all the evidence indicates that it 
had its onset during service. 38 C.F.R. § 3.303(d) (2004).

In addition, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.

The courts have interpreted the law and regulations as 
meaning that service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in- 
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under existing statute the veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed before acceptance, and was not 
aggravated by such service. 38 U.S.C.A. § 1111 (West 2002).

The regulation implementing 38 U.S.C.A. § 1111, provided that 
a veteran was presumed to be in sound condition when accepted 
for service, except for conditions noted at the time of the 
examination when the veteran was excepted for service, or 
where clear and unmistakable evidence showed that the 
condition had pre-existed service. 38 C.F.R. § 3.304(b) 
(2003).

In July 2003, the VA General Counsel issued an opinion 
holding that the provisions of 38 C.F.R. § 3.304(b) were 
inconsistent with 38 U.S.C.A. § 1111 insofar as 38 C.F.R. § 
3.304(b) provided that the presumption of soundness at 
service entrance could be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service; whereas § 1111 also required clear and 
unmistakable evidence that the condition was not aggravated. 
Section 3.304(b) was found to be invalid. VAOGCPREC 3-2003 
(2003).

The Court has subsequently declined to explicitly adopt the 
General Counsel's position, and has declined "the task of 
straightening out this extraordinary complicated and tangled 
web of apparently conflicting statutory and regulatory 
provisions." Martin v. Principi, 17 Vet App 324, 327-28 
(2003) (quoting Cotant v. Principi, 17 Vet. App. 116, 11-122 
(2003)). In any event, the Board is bound by the General 
Counsel's opinion. 38 U.S.C.A. § 7104(c) (West 2002).

As noted above, the veteran was noted to have hearing loss in 
the right ear at the time of her examination prior to 
service.  Moreover, the examiner who conducted the veteran's 
recent VA audiological examination concluded that the 
veteran's hearing loss was clearly and unmistakably not 
aggravated during service.  Since the evidence does not show 
that the veteran's right ear hearing loss was either incurred 
in or aggravated by service, service connection for this 
disability must be denied.  




ORDER

Service connection for a right ear hearing loss is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


